ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_05_FR.txt.                                                                             314




       OPINION DISSIDENTE DE M. LE JUGE BENNOUNA

[Texte original français]

  Exercice de pur formalisme — Introduction d’un facteur subjectif dans la
détermination de l’existence du différend — Bonne administration de la justice —
Réalisme et souplesse de la jurisprudence de la Cour — L’existence du différend,
une question qui doit être établie objectivement.

   La Cour s’est déclarée incompétente dans les trois aﬀaires qui ont été
engagées par les Iles Marshall, respectivement contre l’Inde, le Pakistan et
le Royaume-Uni, sur le même fondement : l’inexistence d’un diﬀérend
entre les Parties. Dans une attitude cohérente, j’ai voté contre chacun
de ces trois arrêts adoptés par la Cour et pour les mêmes raisons que
j’expose dans la présente opinion.
   Bien entendu, les Iles Marshall ont invoqué le traité de 1968 sur la
non-prolifération des armes nucléaires (TNP), ainsi que le droit interna-
tional coutumier, dans leur recours contre le Royaume-Uni, ces deux
Etats étant parties à ce traité. Cependant, les Iles Marshall se sont réfé-
rées uniquement au droit international coutumier pour ce qui est de l’Inde
et du Pakistan, qui ne sont pas parties au TNP.
   Mais le raisonnement de la Cour n’aborde pas la question du caractère
coutumier de l’article VI du TNP qui relève du fond de l’aﬀaire. Il en
va ainsi également de l’appréciation par la Cour du respect ou non par
les défendeurs de l’obligation de négocier, objet du recours des Iles
Marshall.
   Il reste que, en ce qui concerne l’existence du diﬀérend, la Cour a suivi
la même démarche pour aboutir à un résultat similaire dans chacun des
trois arrêts.

                                        *
                                    *       *

  La Cour a été saisie par les Iles Marshall d’un diﬀérend l’opposant aux
neuf pays détenteurs ou présumés détenteurs d’armes nucléaires, parties
ou non au TNP. Elle a inscrit, à son rôle, les requêtes des Iles Marshall
concernant trois d’entre eux (l’Inde, le Pakistan et le Royaume-Uni) qui
étaient liés respectivement par des déclarations d’acceptation de la juri-
diction de la Cour, conformément au paragraphe 2 de l’article 36 du Sta-
tut. La Cour s’est déclarée incompétente dans ces trois aﬀaires, au motif
de l’inexistence d’un diﬀérend entre chacun de ces trois Etats et les Iles
Marshall.
  C’est la première fois que la Cour internationale de Justice se déclare
incompétente sur le seul fondement de l’inexistence d’un diﬀérend entre

                                                                             63

        armes nucléaires et désarmement (op. diss. bennouna)              315

les Parties. La lecture de l’arrêt de la Cour montre que la majorité n’est
parvenue à ce résultat qu’au terme d’un exercice de pur formalisme
consistant à arrêter artiﬁciellement le temps du droit et de l’analyse à la
date de la soumission de la requête par les Iles Marshall. Et comme si cela
ne suﬃsait pas, la majorité a recouru à un « critère », sans rapport avec la
jurisprudence bien établie, selon lequel pour qu’un diﬀérend existe le
défendeur devait avoir « connaissance, ou ne pouvait pas ne pas avoir
connaissance, de ce que ses vues se heurtaient à l’« opposition manifeste »
du demandeur » (par. 38).
   L’introduction de ce facteur, lié à la subjectivité du défendeur et de
l’analyste, va manifestement à l’encontre de toute la construction juris-
prudentielle de la CIJ et de la CPJI, selon laquelle l’existence du diﬀérend
est déterminée objectivement par la Cour sur la base des éléments dont
elle dispose, au moment où elle adopte son jugement. La Cour a pu ainsi
exercer une bonne administration de la justice et éviter la situation
absurde où elle se trouve désormais après s’être déclarée incompétente
dans les trois arrêts portant sur les Obligations relatives à des négociations
concernant la cessation de la course aux armes nucléaires et le désarmement
nucléaire. En eﬀet, les Parties se sont opposées clairement devant elle sur
des points de droit et de fait manifestant ainsi l’existence de diﬀérends
juridiques sur les questions soumises à la Cour.
   Autrement dit, les diﬀérends sont bien là, il suﬃrait que les Iles Marshall
déposent de nouvelles requêtes devant la Cour pour que le chef d’incom-
pétence sur lequel celle-ci s’est fondée pour rendre ses arrêts ne puisse être
invoqué de nouveau !
   La Cour, lorsqu’elle a été confrontée à de telles situations, a commencé
par souligner que sa compétence doit normalement s’apprécier à la date
du dépôt de l’acte introductif d’instance. Mais, elle ne s’est pas arrêtée là,
elle a tenu à rappeler que, « comme sa devancière, [elle] a aussi fait preuve
de réalisme et de souplesse dans certaines hypothèses où les conditions de
la compétence de la Cour n’étaient pas toutes remplies à la date de l’intro-
duction de l’instance mais l’avaient été postérieurement, et avant que la
Cour décide sur sa compétence » (Application de la convention pour la pré-
vention et la répression du crime de génocide (Croatie c. Serbie), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2008, p. 438, par. 81).
   En particulier, la Cour a refusé de se déclarer incompétente lorsqu’il
suﬃsait au demandeur de « déposer une nouvelle requête, identique à la
présente, qui serait de ce point de vue inattaquable » (Application de
la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 614, par. 26). On pourrait multiplier les
exemples où la CPJI puis la CIJ ont rejeté le recours à un formalisme
excessif et contraire à une bonne administration de la justice.

  Dans la relation du droit international au temps, il y a la part du
rationnel, la détermination d’un moment au-delà duquel on arrête en
principe la montre, et la part du pragmatisme, aﬁn de tenir compte des

                                                                           64

        armes nucléaires et désarmement (op. diss. bennouna)              316

caractéristiques de telle ou telle situation. L’art du juge est de parvenir au
bon dosage aﬁn que justice soit faite et qu’elle soit perçue comme telle.

   Le juge international se devait d’être encore plus vigilant dans la pré-
sente aﬀaire qui concerne une question d’une importance cruciale pour la
sécurité dans le monde. C’est une raison de plus pour que l’organe judi-
ciaire principal des Nations Unies assume pleinement la fonction qui est
la sienne. En eﬀet, comment peut-il s’abriter derrière des considérations
de pure forme, que les professionnels du droit et les simples citoyens
auraient du mal à comprendre, et ne pas contribuer, comme il le doit, à la
paix par le droit international, ce qui est la raison d’être de la Cour.
   L’enjeu concernait uniquement la portée de l’obligation de négocier
inscrite à l’article VI du TNP, laquelle relève également selon les Iles
Marshall du droit international coutumier :
      « Chacune des Parties au Traité s’engage à poursuivre de bonne foi
    des négociations sur des mesures eﬃcaces relatives à la cessation de
    la course aux armements nucléaires à une date rapprochée et au
    désarmement nucléaire, et sur un traité de désarmement général et
    complet sous un contrôle international strict et eﬃcace. »
  Cette obligation est bien connue de tous ceux qui ont fréquenté les
assemblées des Etats parties au TNP, qui se sont tenues régulièrement
depuis plus d’une quarantaine d’années. Elle est bien connue aussi de la
Cour, qui, dans son célèbre avis consultatif du 8 juillet 1996 sur la Licéité
de la menace ou de l’emploi des armes nucléaires, s’est prononcée claire-
ment à ce sujet de la sorte :
    « [l]a portée juridique de l’obligation considérée dépasse celle d’une
    simple obligation de comportement ; l’obligation en cause ici est celle
    de parvenir à un résultat précis — le désarmement nucléaire dans
    tous ses aspects — par l’adoption d’un comportement déterminé, à
    savoir la poursuite de bonne foi de négociations en la matière »
    (C.I.J. Recueil 1996 (I), p. 264, par. 99).
   Quant à l’arrière-plan du diﬀérend en question, sa consistance humaine,
il nous ramène à un petit Etat, les Iles Marshall, dont la population,
quelques dizaines de milliers de personnes, a souﬀert terriblement des
essais nucléaires perpétrés dans une zone de son territoire. Cet Etat s’est
adressé à l’organe judiciaire principal des Nations Unies pour demander
justice aﬁn que de telles souﬀrances ne se renouvellent pas à l’avenir, pour
le respect d’une obligation conventionnelle et/ou coutumière de droit
international. Mais, c’est là une question que la Cour aurait eu à traiter
lors de l’examen au fond de cette aﬀaire. Et nous n’en sommes pas là,
nous sommes au stade simplement de la compétence.
   Or, que fait la Cour ? Elle innove en concluant à l’absence de diﬀérend
pour ne pas avoir à examiner le fond de l’aﬀaire. En quelque sorte, la
Cour fait ici peu de cas de sa jurisprudence, garante pourtant de sa visibi-
lité et de sa crédibilité.

                                                                           65

        armes nucléaires et désarmement (op. diss. bennouna)              317

  Le juge Abraham s’est référé à l’attitude constante de la Cour, dans son
opinion individuelle jointe à l’aﬀaire Géorgie c. Fédération de Russie (arrêt
sur les exceptions préliminaires en date du 1er avril 2011) :
       « J’observe d’abord que jusqu’à la présente aﬀaire, chaque fois que
    la Cour a eu à répondre à une exception préliminaire tirée, par la
    partie défenderesse, de l’absence de diﬀérend, elle l’a fait — pour
    rejeter l’exception — en quelques brefs paragraphes, en se plaçant à
    la date où elle statuait et en relevant qu’à cette date les vues des
    parties étaient nettement opposées sur les questions formant l’objet
    de la requête, de sorte qu’il existait un diﬀérend entre elles. »
    (C.I.J. Recueil 2011 (I), p. 226, par. 8.)
   Or, la Cour n’a pas changé de position en 2011 dans cette aﬀaire Géor-
gie c Fédération de Russie. Elle a admis, en eﬀet, l’existence d’un diﬀérend
entre les parties relatif à l’interprétation ou à l’application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (CIEDR), ainsi que le reconnaît le juge Abraham. Seulement, elle
a dû décliner sa compétence en cette aﬀaire dans la mesure où la clause
compromissoire de la convention sur laquelle elle est fondée (art. 22)
concerne « [t]out diﬀérend … qui n’aura pas été réglé par voie de négocia-
tion ou au moyen des procédures expressément prévues par ladite
Convention ». C’est cette condition préalable à la saisine de la Cour qui
n’a pas été satisfaite, avant le dépôt de la requête, et non l’existence du
diﬀérend.
   Dès lors, nous nous trouvons bien en présence d’une jurisprudence
« réaliste et concrète [qui] ne comporte pas la moindre dose de forma-
lisme », selon les termes du juge Abraham dans son opinion (Application
de la convention internationale sur l’élimination de toutes les formes de dis-
crimination raciale (Géorgie c. Fédération de Russie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2011 (I), p. 228, par. 14), et qui permet à la
Cour de constater l’existence du diﬀérend en se fondant aussi bien sur des
actes préalables au dépôt de la requête que sur les positions adoptées par
les parties au cours de la procédure écrite et orale. L’essentiel est de
constater « un désaccord sur un point de droit ou de fait, … une opposi-
tion de thèses juridiques ou d’intérêts », pour reprendre la terminologie
classique de l’arrêt de la CPJI dans l’aﬀaire des Concessions Mavrommatis
en Palestine en 1924 (arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11).
   Dans les aﬀaires portées par les Iles Marshall devant la Cour, cet Etat
a mis l’accent sur la déclaration qu’il a faite, avant le dépôt de sa requête,
à la deuxième conférence sur l’impact humanitaire des armes nucléaires,
tenue à Nayarit (Mexique), les 13 et 14 février 2014, aux termes de laquelle
il aﬃrme :
      « Nous estimons en eﬀet que les Etats possédant un arsenal
    nucléaire ne respectent pas leurs obligations à cet égard. L’obligation
    d’œuvrer au désarmement nucléaire qui incombe à chaque Etat
    en vertu de l’article VI du traité de non-prolifération nucléaire et

                                                                           66

        armes nucléaires et désarmement (op. diss. bennouna)               318

     du droit international coutumier impose l’ouverture immédiate et
     l’aboutissement de telles négociations. Celles-ci permettraient égale-
     ment d’atteindre l’objectif de désarmement nucléaire établi depuis
     longtemps et réaﬃrmé sans relâche par les Nations Unies, et d’hono-
     rer nos responsabilités envers les générations présentes et futures,
     tout en rendant hommage aux générations passées. »
   La Cour a maintes fois rappelé que, pour se prononcer sur l’existence
d’un diﬀérend, elle doit « s’attacher aux faits » et qu’il « s’agit d’une ques-
tion de fond et non de forme » qui demande « à être « établie objective-
ment » ». Une telle question « p[ouvait] être déduite de l’absence de
réaction d’un Etat à une accusation dans des circonstances où une telle
réaction s’imposait » (Application de la convention internationale sur l’éli-
mination de toutes les formes de discrimination raciale (Géorgie c. Fédéra-
tion de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
p. 84, par. 30). Dès lors, dans l’aﬀaire qui nous concerne, il suﬃt de
constater que les Iles Marshall ont clairement accusé les Etats « nucléaires »
de ne pas respecter l’article VI du TNP ou l’obligation coutumière corres-
pondante et que les pays défendeurs ont soutenu, chacun en ce qui le
concerne, qu’ils respectaient l’obligation en question pour que la Cour
établisse objectivement l’existence du diﬀérend.
   Dans sa jurisprudence antérieure, la Cour a pris en compte les posi-
tions adoptées par les parties au cours de la procédure, lorsqu’elle cher-
chait à établir objectivement le diﬀérend. Si elle n’avait pas procédé ainsi,
la Cour aurait pu aboutir à un résultat absurde en arrêtant le temps à la
date du dépôt de la requête ; le diﬀérend pourrait changer d’objet ou
même ne plus en avoir, en fonction des positions défendues devant la
Cour. Supposons même que les prémisses du diﬀérend se soient dessinées
avant le dépôt de la requête et que les positions opposées se soient claire-
ment aﬃrmées au cours de la procédure, la Cour peut-elle se déclarer
incompétente en se fondant sur une question de forme et non de fond ou
de substance ? Au risque de voir, comme dans la présente aﬀaire, le
demandeur introduire, aussitôt après le prononcé de la décision d’incom-
pétence, une nouvelle requête ! Où est la bonne administration de la jus-
tice dans tout cela ?
   La Cour a, en eﬀet, opéré de façon « réaliste et concrète », et avec prag-
matisme dans la mesure où sa fonction est de régler les diﬀérends lors-
qu’ils s’aﬃrment devant elle et non de s’abriter derrière un quelconque
« formalisme » au risque d’assister à une détérioration de la situation entre
les parties.
   C’est ainsi que, dans l’arrêt sur les exceptions préliminaires, en date du
11 juillet 1996, rendu en l’aﬀaire relative à l’Application de la convention
pour la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), la Yougoslavie contestait l’existence d’un diﬀérend relatif
à la violation de la convention pour la prévention et la répression du
crime de génocide, avec la Bosnie-Herzégovine. La Cour a constaté que
la Yougoslavie avait « globalement rejeté toutes les allégations de la

                                                                            67

        armes nucléaires et désarmement (op. diss. bennouna)                319

Bosnie-Herzégovine, que ce soit au stade des procédures aﬀérentes
aux demandes en indication de mesures conservatoires, ou au stade de
la … procédure relative aux … exceptions [préliminaires] » (C.I.J.
Recueil 1996 (II), p. 614, par. 28), c’est-à-dire postérieurement à la date
du dépôt de la requête.
   Dans l’arrêt sur les exceptions préliminaires, en date du 10 février 2005,
rendu en l’aﬀaire relative à Certains biens (Liechtenstein c. Allemagne), la
Cour s’est référée à la position des parties au cours de la procédure pour
constater l’existence d’un diﬀérend. Elle a ainsi relevé que, « dans la pré-
sente instance, les griefs formulés en fait et en droit par le Liechtenstein
contre l’Allemagne sont rejetés par cette dernière » et elle conclut, « [c]onfor-
mément à sa jurisprudence bien établie … il existe un diﬀérend d’ordre
juridique entre le Liechtenstein et l’Allemagne » (C.I.J. Recueil 2005, p. 19,
par. 25). La Cour s’est appuyée à ce propos sur le précédent déjà cité de
l’aﬀaire du Génocide en 1996. Pour être complet, on doit mentionner que
     « [l]a Cour note par ailleurs que la position adoptée par l’Allemagne
     dans le cadre de consultations bilatérales et dans la lettre du 20 jan-
     vier 2000 … [avant le dépôt de la requête] conforte l’aﬃrmation selon
     laquelle les revendications du Liechtenstein se sont heurtées à l’oppo-
     sition manifeste de l’Allemagne » (ibid.).
   Autrement dit, la Cour n’a noté les positions des parties, avant le dépôt
de la requête, qu’une fois qu’elle a conclu à l’existence du diﬀérend à par-
tir des échanges intervenus entre elles au cours de la procédure. Tout cela
renforce le caractère concret, réaliste et pragmatique de la jurisprudence
de la Cour dans le respect du principe du consentement qui fonde sa com-
pétence et du principe de l’égalité entre les parties.

   En présence d’une jurisprudence bien établie de la Cour sur l’existence
du diﬀérend qui prend en compte tous les éléments dont elle dispose au
moment où elle décide et adopte son arrêt, on aurait pu penser que l’op-
position manifeste entre les positions des Iles Marshall et celle, respective-
ment de chacune des Parties défenderesses, aurait dû logiquement amener
la Cour à rejeter l’exception d’incompétence fondée sur l’absence de diﬀé-
rend. Mais les enjeux dans ces aﬀaires sont tels que la majorité est allée
rechercher, en renfort, un autre élément d’appréciation, de caractère sub-
jectif, qui n’a rien à voir avec cette jurisprudence. Il s’agirait du « constat »
que le défendeur « avait connaissance, ou ne pouvait pas ne pas avoir
connaissance, de ce que ses vues se heurtaient à l’« opposition manifeste »
du demandeur ». Elle s’appuie pour cela sur l’arrêt sur les exceptions pré-
liminaires du 17 mars 2016 rendu en l’aﬀaire des Violations alléguées de
droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nicara-
gua c. Colombie) (C.I.J. Recueil 2016 (I), p. 3). Or, d’une part, cet arrêt
était inconnu des Iles Marshall et des Etats défendeurs puisqu’il a été
rendu, le 17 mars 2016, après la clôture des plaidoiries orales dans cette
aﬀaire qui se sont déroulées du 9 au 16 mars 2016. D’autre part, il s’agis-
sait d’une aﬀaire où, contrairement à toute évidence, la Colombie plaidait

                                                                              68

        armes nucléaires et désarmement (op. diss. bennouna)             320

qu’elle n’avait pas connaissance de la position du Nicaragua en ce qui
concerne la mise en œuvre et le respect d’un arrêt de la Cour.
   Le deuxième arrêt invoqué en faveur de cet élément de caractère subjec-
tif, destiné à conclure à l’absence du diﬀérend, est tiré de l’aﬀaire Géorgie
c. Fédération de Russie. Or, il s’agit dans cette aﬀaire de la mise en œuvre
d’une clause compromissoire, l’article 22 de la CIEDR, qui impose comme
condition à la compétence de la Cour l’existence d’un diﬀérend qui rentre
dans les perspectives de cette convention et, surtout, l’engagement de
négociations préalables, à ce sujet, entre les parties.

   A mon avis, le prétendu constat du fait de « connaître ou avoir eu
connaissance » ne peut servir de bouée de sauvetage à une décision qui ne
se rattache d’aucune façon à la jurisprudence bien établie de la Cour en la
matière. La majorité a tenté de sortir les deux aﬀaires de leur contexte.
Dans l’aﬀaire Nicaragua c. Colombie, cette dernière ne pouvait ignorer le
problème posé par l’application d’un arrêt dans une aﬀaire à laquelle elle
était partie. En avançant, à partir de là, un nouveau critère pour l’exis-
tence d’un diﬀérend, la majorité compromet sérieusement la démarche de
la Cour à l’avenir, en ce qui concerne l’existence d’un diﬀérend.
   En se plaçant ainsi dans une position bien diﬃcile qu’elle a essayé de
justiﬁer sans y parvenir, la majorité ne permet pas, en conséquence, à la
Cour de remplir sa fonction d’organe judiciaire principal des Nations
Unies qui doit assister les parties dans le règlement de leurs diﬀérends et
contribuer ainsi à la paix par la mise en œuvre du droit international.


                                         (Signé) Mohamed Bennouna.




                                                                          69

